Citation Nr: 1829207	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-34 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to a cervical spine disorder.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for a heart disorder claimed as the result of VA ablation therapy with heart block and pacemaker implantation.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a cervical spine disorder claimed as the result of a VA cervical decompression laminectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1974 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims involving 38 U.S.C. § 1151 have been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), as discussed in the remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2015 rating decision, the RO denied entitlement to compensation under 38 U.S.C. § 1151 for a heart disorder and cervical spine disorder.  The Veteran filed a timely notice of disagreement (NOD) in May 2015.  In June 2015, the RO sent him a letter, stating that the issues subject to his NOD were already on appeal and no further action would be taken on the claims.  The Board finds this was erroneous as the 38 U.S.C. § 1151 claims are distinct from the service connection claims on appeal.  These claims must be remanded for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

A review of the file shows that the Veteran served in the Vietnam Era and had 6 months and 5 days of foreign service.  See DD Form 214.  He has current ischemic heart disease, a disorder eligible for presumptive service connection based on herbicide exposure.  38 C.F.R. § 3.309(e).  The Board cannot determine from the current service personnel and treatment records whether the Veteran had qualifying service in the Republic of Vietnam; the location of his foreign service is not apparent from these records or otherwise in the file.  This matter must be clarified on remand.

VA examinations must also be afforded for the claims on appeal.  While VA examinations were conducted in March 2015, they addressed the matters of entitlement to compensation under 38 U.S.C. § 1151 for the heart and cervical spine disorders.  The Veteran has current degenerative arthritis of the cervical spine with spinal stenosis and radiculopathy.  See March 2015 VA examination; June 2010 VA treatment record.  He also has current ischemic heart disease.  See January 2015 VA treatment record.  With regard to his neck, he reports he experienced neck problems during service in the Navy while serving on a submarine in tight compartments, which required constant bending.  He also reports experiencing neck pain after falling during an exercise in training.  With regard to his heart, he reports he experienced rapid heartbeats during service, and a February 1971 service treatment record documents chest pain.  An opinion on the etiology of these disorders should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC on the claims for entitlement to compensation under 38 U.S.C. § 1151 for a heart disorder, and entitlement to compensation under 38 U.S.C. § 1151 for a cervical spine disorder.

2.  Take appropriate action to ascertain for the record whether the Veteran had qualifying service in the Republic of Vietnam.  All supportive documentation, to include personnel records, should be associated with the claims file.

3.  Afford the Veteran a VA examination addressing the etiology of his heart disorder.  A rationale must be provided for all conclusions reached.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current heart disorder began during active service or is related to any in-service disease or injury.

In rendering the opinion, the examiner should consider that the Veteran experienced rapid heartbeats during service, and a February 1971 service treatment record documenting chest pain.

4.  Afford the Veteran a VA examination addressing the etiology of his cervical spine disorder.  A rationale must be provided for all conclusions reached.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine disorder began during active service or is related to any in-service disease or injury.

In rendering the opinion, the examiner should consider that the Veteran's report he experienced neck problems during service in the Navy while serving on a submarine in tight compartments and after falling in training.

5.  Thereafter, readjudicate the claims, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


